DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 07/29/2022 have been entered. Applicant amendments to the claims overcomes the previous 112(b) rejections set forth in the Office Action mailed 05/16/2022 regarding claims 2, 8, 10, 16, 18, 20, and 22. The previous 112(b) rejections are withdrawn. Applicant amendments to claim 16 while fixing the 112(b) rejection raised a new claim objection, please see objections section below.

Status of Claims
	Claims 1-2 and 6-22 remain pending in the application. 

Claim Interpretations
Claim 19 recites “wherein the conveyor assembly further comprises a fluid collector assembly, wherein the fluid collector assembly comprises a porous material”, where claim 18 recites that the conveyor assembly includes “at least one porous membrane portion”. It is described in [0058] of the instant specification that there may be one or more porous membrane portions in a system, where there are membrane portions 202, 206, and 210. It will be interpreted that the porous membrane portion in claim 18 is different from the porous material in claim 19. 

Claim Objections
Claim 16 is objected to because of the following informalities: claim 16 has been amended such that it now recites “wherein the porous material is an one absorbent wicking pad”. It is suggested to remove “one”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6-16, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1).
Regarding claim 1, Sprague teaches a system (apparatus 200) for preparing a biological sample for analysis, wherein the biological sample is disposed on a substrate (glass slide 202), the system comprising: an introducer assembly, a conveyor assembly, and a substrate mating assembly (edge gasket 203); wherein the introducer assembly, the conveyor assembly, and the substrate mating assembly (203) are combined in a monolithic structure attachable to the substrate (202) ([0139], Figures 13A-C, 14); 
Figure 13B has been annotated below as to distinguish what portions are being considered the introducer assembly and conveyor assembly respectively. 

    PNG
    media_image1.png
    242
    569
    media_image1.png
    Greyscale

wherein the conveyor assembly comprises (a) the treatment portion (reaction chamber 207), wherein the treatment portion (207) is in fluidic communication with at least a portion of the biological sample disposed on the substrate (202), ([0139], Figures 13A-C, 14). 
	Figure 14 shows an exploded view of the apparatus seen in Figure 13. It is understood from Figure 14 that the reaction chamber 207 (treatment portion) is a part of the area of the conveyor assembly as seen in annotated Figure 13B above. It is stated by [0139] that the glass slide 202 (substrate) has specimens mounted thereon. Therefore, the reaction chamber 207 (treatment portion) is in fluidic communication with a sample on the glass slide 202 (substrate). 
wherein the substrate mating assembly (203) is configured to directly hold the substrate (202) against at least a portion of the conveyor assembly and/or the introducer assembly such that at least a portion of the biological sample disposed on the substrate (202) is in direct communication with the treatment portion (207) of the conveyor assembly.
	It is seen in Figure 13C and 14 that the edge gasket 203 (substrate mating assembly) will hold the glass slide 202 (substrate) against the reaction chamber 207 (treatment assembly). [0139] states that the glass slide 202 (substrate) is affixed to the baseplate using edge gasket 203 (substrate mating assembly). 
	While Sprague does have components in the introducer assembly portion in the annotated Figure 13B above, it is unclear if there are fluid inlets and Sprague does not teach a fluid collector assembly in fluidic communication with the treatment portion wherein the fluidic collector assembly includes a porous material. 
	In an alternative embodiment, Sprague teaches an arrangement 300 that has a similar structure to that seen in Figures 13A-C and 14 ([0178], Figures 23A-B, 24). 
	Specifically, Sprague teaches where the baseplate module 301 has reagent reservoirs/ports 307a-c and a waste fluid reservoir 304 where the reagent reservoirs/ports 307a-c are fluidically interconnected with a slide cassette via bellow pumps and nipples on the slide cassette ([0179]). It is seen in Figure 24 that the reagent reservoirs/ports 307a-c are open to the air for addition of reagents. Further, it is stated by [0073] that there is a “waste pack” which may be a cavity or reservoir that serves as a receptacle for discharged sample, rinse solution, and waste reagents where the waste pack includes an absorbent pad. It is understood that the “waste pack” is the waste fluid reservoir 304. 
	It would have been obvious to one skilled in the art to modify the device 200 of Sprague such that it includes the reagent reservoirs/ports and waste reservoir as seen in arrangement 300 of Sprague because Sprague teaches the reagent reservoirs/ports can be loaded to deliver reagents and that there could be additional reservoirs for more complex protocols and because a waste pack can be used to contain biohazardous material ([0074], [0182]). 
	The resulting modification will yield the apparatus 200 as seen in Figure 13B of Sprague including the reagent reservoirs/ports 307a-c and waste reservoir 304 with absorbent pad inside as seen in Figure 24 of Sprague. The reagent reservoirs/ports 307a-c and waste reservoir 304 will connect similar to as they are seen in Figure 24 of Sprague, where the reagent reservoirs/ports 307a-c will connect to the bellow pump 214 via a channel (enclosed by the dashed rectangle in annotated Figure 13B above) and the waste reservoir 304 will connect to the bellow pump 212 via a channel (enclosed by the dashed circle in annotated Figure 13B above). It is understood that the reagent reservoirs/ports 307a-c will be coupled to at least one channel, the channel being the one connecting the reservoirs/ports 307a-c to the bellow pump 214. The waste reservoir 304 is a fluid collector assembly. 
Regarding claim 2, modified Sprague further teaches wherein the introducer assembly comprises two or more fluid inlets fluidically coupled to the at least one channel.
It is understood that the apparatus 200 seen in Figure 13B of Sprague will now have three reagent reservoirs/ports 307a-c as taught by arrangement 300 of Sprague. The reagent reservoirs/ports 307a-c will be fluidically connected to at least one channel as described supra. 
Regarding claim 6, modified Sprague further teaches wherein the introducer assembly further comprises at least one reagent releaser. 
The openings of reagent reservoirs/ports 307a-c are the reagent inlets, and the space directly after the openings are the reagent releasers. 
Regarding claim 7, modified Sprague teaches the system of claim 6. Modified Sprague further teaches wherein the at least one reagent releaser comprises a blister pack.
It is stated by [0122] that for reagent administration in a closed system, reagent is premeasured into a blister pouch. 
It would have been obvious to one skilled in the art to have the reservoir/ports 307a-c be a blister pouch because Sprague teaches that a blister pouch isolates the user from contacting the chemicals used in the assay ([0123]).
Regarding claim 8, modified Sprague teaches the system of claim 1. Modified Sprague further teaches wherein the introducer assembly further comprises at least one valve configured to alter a flow pattern of at least one fluid through the introducer assembly after a pre-determined length of time.
It is not seen in either of the embodiments 200 or 300 if there are valves. [0020] states that sanitary means for valving may be provided for a microfluidic channel entering a microcavity, with [0064] stating that “microfluidic valves” include hydraulic, mechanic, pneumatic, magnetic, and electrostatic actuator means. 
It would have been obvious to one skilled in the art to modify the apparatus of modified Sprague such that the channels have valves because Sprague teaches that the valves allow for sanitary valving which is understood to prevent contamination ([0023]).   
Regarding claim 9, modified Sprague further teaches wherein the conveyor assembly further comprises a capillary channel.
It is understood from annotated Figure 13B supra that the conveyor assembly includes channels to the right of the reaction chamber 207 (treatment portion). [0146] states that fluidic channel 216 communicates between bellows pump and fluid reagent reservoirs. It is understood that this channel is a capillary channel, as when a fluid contacts the inside of a channel there are capillary forces.  
Regarding claim 10, modified Sprague further teaches wherein the fluid collector assembly is configured to draw at least one fluid from the introducer assembly, through the conveyor assembly and into the collector assembly. 
As stated from claim 1, the conveyor assembly comprises a fluid collector assembly where the fluid collector assembly includes a porous material. The fluid collector assembly is waste fluid reservoir 304 that has an absorbent pad as taught by modified Sprague. As the channel leading to the waste fluid reservoir 304 is a part of the conveyor assembly (after bellow pump 212), it is understood that the absorbent pad in waste fluid reservoir 304 is configured to draw the fluid from the introducer assembly through the conveyor assembly into the waste fluid reservoir 304 (collector assembly). 
Regarding claim 11, modified Sprague teaches the system of claim 1. Modified Sprague further teaches wherein the substrate mating assembly comprises an adhesive material attached to a surface of the conveyor assembly.
Modified Sprague has edge gasket 203, however does not state if there is an adhesive material attached to a surface of the conveyor assembly. 
In a separate embodiment of the device, a glass slide 202 may have a variety of gasket materials to form a sealed reaction chamber 207 ([0169]). As seen in Figure 21B, an adhesive seal 252a is used to form a seal around a sealed reaction chamber 207 and slide 202 ([0169]). 
It would have been obvious to one skilled in the art to modify the gasket 203 such that it is the adhesive seal as taught by an alternative embodiment of Sprague because Sprague teaches that the adhesive seal seals the reaction chamber ([0169]). 
Regarding claim 12, modified Sprague teaches the system of claim 11. Modified Sprague further teaches wherein the at least one channel is defined by a combination of the substrate, the adhesive material and a surface of the introducer assembly and/or conveyor assembly. 
It is understood that with the adhesive material, it will seal the reaction chamber 207 such that fluid can only enter and exit via the holes that lead to and from the fluidic channel 216 seen in Figure 13C, where it is understood that there would be a similar exit on the other side of the reaction chamber 207 based on Figure 13B. Similar to Figure 24, the channels that connect the reagent reservoirs/ports 307a-c will connect to bellow pump 214, where there is another channel that connects to the reaction chamber 207. When the glass slide 202 is placed and secured, it will define part of the channel. 
Regarding claim 13, modified Sprague further teaches wherein the substrate mating assembly further comprises a backing plate having a holding portion configured to align the substrate with the conveyor assembly when the backing plate and the monolithic structure including the conveyor assembly are combined. 
It is seen in Figure 14 that there is a raised flat ledge 218 that surrounds the recessed tray (the reaction chamber is in the recessed tray), where there is an under outside lip 215 that seals the slide against the recessed tray to form the sealed reaction chamber 207 ([0153], [0154], Figure 13c, 14). While the raised flat ledge 218 is connected to the outside lateral wall of the raised platform ([0146]), and thus connected to what is being considered the conveyor assembly, the lip 215 is seen to be involved with the edge gasket 203 in Figure 13C. Therefore, the raised flat ledge 218 with lip 215 are considered to be part of the substrate mating assembly, where the flat ledge 218 is a backing plate with a holding portion configured to accommodate the glass slide 202 (substrate) and configured to align the glass slide 202 (substrate) with the conveyor assembly when the backing plate and monolithic structure including the conveyor assembly are combined. 
Regarding claim 14, modified Sprague teaches the system of claim 13. Modified Sprague further teaches wherein the backing plate further include at least one heating and/or cooling element.
[0149] states that heating devices or Peltier chips may be placed in the raised platform and temperature controlled within the reaction chamber. The raised platform being raised platform 208, which is the backing plate. 
Regarding claim 15, modified Sprague further teaches wherein the substrate mating assembly further comprises a clamping assembly configured to apply a force that holds the substrate against the substrate mating assembly. 
It is seen in Figure 13C of Sprague that the gasket 203 has a vertical component (part of the substrate mating assembly) and two horizontal parts that clamp (clamping assembly). These two horizontal portions are a clamping assembly that holds the glass slide 202 (substrate) against the substrate mating assembly (vertical part of gasket 203). 
Regarding claim 16, modified Sprague further teaches wherein the porous material is an one absorbent wicking pad.
Modified Sprague has the waste fluid reservoir 304 which contains an absorbent pad, see claims 1 and 10 supra. 

Regarding claim 20, Sprague teaches a system (apparatus 200) for preparing a biological sample for analysis, wherein the biological sample is disposed on a substrate (glass slide 202), the system comprising: an introducer assembly, a conveyor assembly, and a substrate mating assembly (edge gasket 203), wherein the introducer assembly, the conveyor assembly, and the substrate mating assembly (203) are combined in a monolithic structure attachable to the substrate (202) ([0139], Figures 13A-C, 14;
	See annotated Figure 13B supra from claim 1 that distinguishes areas that are being considered the introducer assembly and conveyor assembly.  
wherein the conveyor assembly includes the treatment portion (reaction chamber 207) which is at least partially in fluidic communication with the biological specimen disposed on the substrate (202) ([0146], Figures 23A-C, 24); and, 
Figure 14 shows an exploded view of the apparatus seen in Figure 13. It is understood from Figure 14 that the reaction chamber 207 (treatment portion) is a part of the area of the conveyor assembly as seen in annotated Figure 13B above. It is stated by [0139] that the glass slide 202 (substrate) has specimens mounted thereon. Therefore, the reaction chamber 207 (treatment portion) is in fluidic communication with a sample on the glass slide 202 (substrate).
the substrate mating assembly (203) configured to directly hold the substrate (202) against at least a portion of the conveyor assembly such that at least a portion of the biological sample disposed on the substrate (202) is in direct communication with the treatment portion (207) of the conveyor assembly.
It is seen in Figure 13C and 14 that the edge gasket 203 (substrate mating assembly) will hold the glass slide 202 (substrate) against the reaction chamber 207 (treatment assembly). [0139] states that the glass slide 202 (substrate) is affixed to the baseplate using edge gasket 203 (substrate mating assembly). 
While Sprague does have components in the introducer assembly portion in the annotated Figure 13B above from claim 1, it is unclear if there is a wash inlet and at least two reagent inlets, wherein the wash inlet and the at least two reagent inlets are fluidically coupled to at least two channels in fluidic communication with a treatment portion of the conveyor assembly. 
In an alternative embodiment, Sprague teaches an arrangement 300 that has a similar structure to that seen in Figures 13A-C and 14 ([0178], Figures 23A-B, 24). 
	Specifically, Sprague teaches where the baseplate module 301 has reagent reservoirs/ports 307a-c where the reagent reservoirs/ports 307a-c are fluidically interconnected with a slide cassette via bellow pumps and nipples on the slide cassette ([0179]). It is seen in Figure 24 that the reagent reservoirs/ports 307a-c are open to the air for addition of reagents. 
	It would have been obvious to one skilled in the art to modify the device 200 of Sprague such that it includes the reagent reservoirs/ports as seen in arrangement 300 of Sprague because Sprague teaches the reagent reservoirs/ports can be loaded to deliver reagents and that there could be additional reservoirs for more complex protocols ([0182]). 
	The resulting modification will yield the apparatus 200 as seen in Figure 13B of Sprague including the reagent reservoirs/ports 307a-c as seen in Figure 24 of Sprague. The reagent reservoirs/ports 307a-c will connect similar to as they are seen in Figure 23 of Sprague, where the reagent reservoirs/ports 307a-c will connect to the bellow pump 214 via a channel (enclosed by the dashed rectangle in annotated Figure 13B above in claim 1). As each of the reagent reservoirs/ports 307a-c will connect to the bellow pump 214 via a channel, and from Figure 23B, there are two or more channels. 
 	Regarding claim 21, modified Sprague teaches the system of claim 20. Modified Sprague further teaches wherein the at least two channels are parallel channels. 
It is understood that the reservoirs/ports 307a-c will each have a channel that leads to the bellow pump 214 similar to how they are seen to connect in Figure 23B, and are all traveling in the same direction and are therefore understood to be parallel channels. 

	Regarding claim 22, modified Sprague teaches the system of claim 1. Modified Sprague further teaches wherein the introducer assembly comprises one or more fluid inlets fluidically coupled to at least two channels, wherein each of the at least two channels are in fluidic communication with the treatment portion of the conveyor assembly. 
	It is understood that the reagent reservoirs/ports 307a-c of arrangement 300 of Sprague will be connected similarly to the apparatus 200 of Sprague. It is seen that reservoirs/ports 307a-c will each have a channel that leads to the bellow pump 214 as they are attached seen in Figure 23B. As such there would be at least two channels. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1), in view of Reinhartz (US-2011/0189792-A1).  
Regarding claim 17, modified Sprague teaches the system of claim 16. Modified Sprague does teach where the absorbent pad consists of a fibrous bat with or without a hydrophilic polymer, an absorbent foam, absorbent sponge, superabsorbent polymer, or absorbent gelling material, however isn’t specific as to if it is cellulose or a hydrogel ([0073]).  
In the same problem solving area of liquid-transfer devices, Reinhartz teaches an absorbent body (Reinhartz; [0002], [0083], Figure 2). 
Specifically, [0077] of Reinhartz states that the absorbent body may be a separate body such as a cellulose pad. 
It would have been obvious to one skilled in the art to modify modified Sprague such that the absorbent pad is made of cellulose as taught by Reinhartz because Reinhartz teaches that the absorbent body enables continuous lateral flow (Reinhartz; [0077]). 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1), in view of Reinhartz (US-2011/0189792-A1). 
Regarding claim 18, Sprague teaches a system for preparing a biological sample for analysis, wherein the biological sample is disposed on a substrate (glass slide 202), the system comprising: an introducer assembly, a conveyor assembly, and a substrate mating assembly (edge gasket 203); wherein the introducer assembly, the conveyor assembly, and the substrate mating assembly (203) are combined in a monolithic structure attachable to the substrate (202) ([0139], Figures 13A-C, 14); 
	See annotated Figure 13B supra from claim 1 that distinguishes areas that are being considered the introducer assembly and conveyor assembly. 
wherein the conveyor assembly includes the treatment portion (reaction chamber 207), wherein the treatment portion (207) is in fluidic communication with at least a portion of the biological sample disposed on the substrate (202) ([0146], Figures 23A-C, 24); and, 
Figure 14 shows an exploded view of the apparatus seen in Figure 13. It is understood from Figure 14 that the reaction chamber 207 (treatment portion) is a part of the area of the conveyor assembly as seen in annotated Figure 13B above. It is stated by [0139] that the glass slide 202 (substrate) has specimens mounted thereon. Therefore the reaction chamber 207 (treatment portion) is in fluidic communication with a sample on the glass slide 202 (substrate).
wherein the substrate mating (203) assembly is configured to directly hold the substrate (202) in direct contact with at least a portion of the conveyor assembly such that at least a portion of the biological sample disposed on the substrate (202) is in direct communication with the treatment portion (207) of the conveyor assembly.
It is seen in Figure 13C and 14 that the edge gasket 203 (substrate mating assembly) will hold the glass slide 202 (substrate) against the reaction chamber 207 (treatment assembly). [0139] states that the glass slide 202 (substrate) is affixed to the baseplate using edge gasket 203 (substrate mating assembly).
	While Sprague does have components in the introducer assembly portion in the annotated Figure 13B above from claim 1, it is unclear if it is configured to receive at least one fluid used to prepare the biological sample for analysis, wherein the introducer assembly comprises two or more fluid inlets, wherein each of the two or more fluid inlets are independently coupled to a channel in fluidic communication with a treatment portion of the conveyor assembly. 
In an alternative embodiment, Sprague teaches an arrangement 300 that has a similar structure to that seen in Figures 13A-C and 14 ([0178], Figures 23A-B, 24). 
	Specifically, Sprague teaches where the baseplate module 301 has reagent reservoirs/ports 307a-c where the reagent reservoirs/ports 307a-c are fluidically interconnected with a slide cassette via bellow pumps and nipples on the slide cassette ([0179]). It is seen in Figure 24 that the reagent reservoirs/ports 307a-c are open to the air for addition of reagents. 
	It would have been obvious to one skilled in the art to modify the device 200 of Sprague such that it includes the reagent reservoirs/ports as seen in arrangement 300 of Sprague because Sprague teaches the reagent reservoirs/ports can be loaded to deliver reagents and that there could be additional reservoirs for more complex protocols ([0182]). 
	The resulting modification will yield the apparatus 200 as seen in Figure 13B of Sprague including the reagent reservoirs/ports 307a-c as seen in Figure 24 of Sprague. The reagent reservoirs/ports 307a-c will connect similar to as they are seen in Figure 23 of Sprague, where the reagent reservoirs/ports 307a-c will connect to the bellow pump 214 via a channel (enclosed by the dashed rectangle in annotated Figure 13B above in claim 1). 
Modified Sprague does not teach wherein the conveyor assembly includes at least one porous membrane portion. 
In the same problem solving area of liquid-transfer devices, Reinhartz teaches a lateral capillary flow matrix overlying a plastic layer 27(Reinhartz; [0002], [0083], Figure 2). 
Specifically, Reinhartz teaches a lateral capillary flow matrix 13 that overlies a plastic layer 27 ([0083], Figure 2). 
It would have been obvious to one skilled in the art to modify the device of modified Sprague such that the reaction chamber 207 has a capillary flow matrix as taught by Reinhartz because Reinhartz teaches that a lateral capillary flow matrix produces a lateral capillary flow of the liquid (Reinhartz; [0025]). 
Regarding claim 19, modified Sprague teaches the system of claim 18. Modified Sprague further teaches wherein the conveyor assembly further comprises a fluid collector assembly, wherein the fluid collector assembly comprises a porous material. 
	In the embodiment seen in Figures 23A-B and 24, there is a waste fluid reservoir 304 ([0179]). It is stated by [0073] that there is a “waste pack” which may be a cavity or reservoir that serves as a receptacle for discharged sample, rinse solution, and waste reagents where the waste pack includes an absorbent pad. It is understood that the “waste pack” is the waste fluid reservoir 304.
	It would have been obvious to one skilled in the art to modify the device 200 of modified Sprague such that it includes the waste reservoir as seen in arraignment 300 of Sprague because Sprague teaches that a waste pack can be used to contain biohazardous material ([0074]). 
	It is understood that the waste reservoir 304 of Sprague will connect to the bellow pump 212 seen in Figure 13B via a channel, see claim 1 supra with annotated Figure 13B. 

Response to Arguments
Applicant’s arguments, see page 1, filed 07/29/2022, with respect to the rejection(s) of claim(s) 1-2, 6, 9, 13, 15, 16, and 20-22 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different embodiment of Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796